Citation Nr: 9903654	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-18 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left distal fibula and left ankle trauma, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1985 to 
January 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted the veteran entitlement to 
service connection for both residuals of a fracture of the 
left distal fibula and left ankle trauma and for lacerations 
of the right and left eyelid and left bridge of the nose.  
Both disabilities were evaluated as 10 percent disabling.  

By a November 1997 decision, the Board granted the veteran an 
increased rating for his lacerations of the eyelids and left 
bridge of the nose.  Thus, that issue is no longer before the 
Board.  In the same decision, the Board remanded the 
veteran's claim of an increased rating for residuals of a 
fracture of the left distal fibula and left ankle trauma from 
10 percent disabling.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is service-connected for residuals of a fracture 
of the left distal fibula and left ankle trauma, evaluated as 
10 percent disabling under 38 C.F.R. § 4.71(a), Diagnostic 
Code 5271, for limitation of motion of the ankle.  In the 
case of DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use.  

This case must be remanded because, in the last remand, the 
Board asked to have specific questions answered by a medical 
examiner, but the medical examiner's report does not include 
answers to those questions.  It is noteworthy that the 
medical examiner was given forms that included several 
detailed questions, most of which were irrelevant to the 
Board's questions.  In completing the examination report, the 
examiner responded to some, but not all, of the Board's 
questions.  In particular, the examiner did not express an 
opinion as to whether pain could significantly limit 
functional ability during flare-ups or when the left ankle 
was used repeatedly over a period of time.  Also, the 
examiner did not comment on whether there was any malunion of 
the veteran's left tibia and fibula.  

The United States Court of Veterans Appeals (Court) has 
recently underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the veteran's 
claim must be remanded in order to afford the veteran another 
examination following the guidelines established in DeLuca.  
The examiner must answer all requested questions to the 
extent feasible.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's left 
ankle that have not already been 
associated with the claims folder. 

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a fracture of the 
left distal fibula and left ankle trauma.  
The examiner should provide diagnoses of 
all disorders of the veteran's left 
ankle.  Such tests as the examining 
physician deems appropriate should be 
performed.  These tests should include a 
complete test of the range of motion of 
the veteran's left ankle.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the range of motion of 
the veteran's left ankle in terms of 
dorsiflexion and plantar flexion?

b.  Regarding any limitation of 
motion of the left ankle, can it 
best be described as marked or 
moderate?

c.  Does the veteran's left ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms.)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the left ankle is used 
repeatedly over a period of time  
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

e.  Is there malunion of the 
veteran's left tibia and fibula, and 
if so, can such malunion best be 
described as slight, moderate, or 
marked?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his service-
connected residuals of a fracture of the 
left distal fibula and left ankle trauma 
from 10 percent disabling, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, as 
set forth in DeLuca, supra.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


